          Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 18-10568-RGS

                       DUSA PHARMACEUTICALS, INC.

                                        v.

          BIOFRONTERA INC., BIOFRONTERA BIOSCIENCE GMBH,
           BIOFRONTERA PHARMA GMBH, and BIOFRONTERA AG

                      MEMORANDUM AND ORDER ON
                   BIOFRONTERA’S MOTION TO EXCLUDE
                 THE OPINIONS OF DR. ROBERT ZAMENHOF

                                October 9, 2020

STEARNS, D.J.

      Biofrontera moves under Fed. R. Evid. 702 and Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), to exclude two facets of the

testimony of DUSA’s expert witness, Dr. Robert Zamenhof: (1) his testing of

the BF-RhodoLED leading him to conclude that its “measured output over

an active emitting area is at least 60% of the measured maximum over all

operation distances”; and (2) his opinions regarding non-infringing

alternatives under the second of the Panduit factors.1




      1The Panduit factors, so named for Panduit Corp. v. Stahlin Bros.
Fibre Works, Inc., 575 F.2d 1152, 1156 (6th Cir. 1978), is “[o]ne ‘useful, but
non-exclusive’ method to establish the patentee’s entitlement to lost profits.”
Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1284 (Fed. Cir.
          Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 2 of 8



      In Daubert, the Supreme Court abandoned the general acceptance test

of Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), finding it superseded

by the more liberal relevancy test of Fed. R. Evid. 702.2 Daubert, 509 U.S.

at 586-587. Daubert imposes a duty on federal trial judges to play the role

of a “gatekeep[er],” id. at 597, insuring that the fact-finding process does not

become distorted by “expertise that is fausse and science that is junky,”



2017). Under the Panduit test, a patentee is entitled to lost profits if it
demonstrates:
      (1) demand for the patented product;
      (2) absence of acceptable non-infringing alternatives;
      (3) manufacturing and marketing capability to exploit the demand;
      and
      (4) the amount of profit it would have made.
Id. at 1285, citing Panduit, 575 F.2d at 1156.
      2   Under Rule 702,
      [a] witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an opinion
      or otherwise if:
              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the evidence
              or to determine a fact in issue;
              (b) the testimony is based on sufficient facts or data;
           (c) the testimony is the product of reliable principles and
      methods; and
            (d) the expert has reliably applied the principles and methods to
      the facts of the case.

                                        2
       Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 3 of 8



Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 159 (1999) (Scalia, J.,

concurring). Two gateposts frame the exercise of a judge’s discretion to

admit or exclude expert testimony. First, the witness must be shown to be

sufficiently qualified by “knowledge, skill, experience, training, or

education.” Fed. R. Evid. 702. Second, the judge “must ensure that any and

all scientific testimony or evidence admitted is not only relevant, but [also]

reliable” (and helpful to the finder of fact). Daubert, 509 U.S. at 589.

      Daubert, as stressed in the advisory note to the December 1, 2000

amendment to Fed. R. Evid. 702, “did not work a ‘seachange over federal

evidence law,’ and ‘the trial court’s role as a gatekeeper is not intended to

serve as a replacement for the adversary system.’” Cf. United States v.

Mitchell, 365 F.3d 215, 245 (3d Cir. 2004) (Becker, J.) (“[T]he court is only

a gatekeeper, and a gatekeeper alone does not protect the castle . . . .”).

      Daubert does not require that a party who proffers expert
      testimony carry the burden of proving to the judge that the
      expert’s assessment of the situation is correct. . . . In short,
      Daubert neither requires nor empowers trial courts to determine
      which of several competing theories has the best provenance. It
      demands only that the proponent of the evidence show that the
      expert’s conclusion has been arrived at in a scientifically sound
      and methodologically reliable fashion.

Ruiz-Troche v. Pepsi Cola of Puerto Rico Bottling Co., 161 F.3d 77, 85 (1st

Cir. 1998) (citations omitted). “Vigorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are the
                                       3
        Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 4 of 8



traditional and appropriate means of attacking shaky, but admissible

evidence.” Daubert, 509 U.S. at 596.

       With respect to his infringement analysis, Biofrontera questions Dr.

Zamenhof’s qualifications, claiming that he lacks sufficient experience in

PDT.    Biofrontera also challenges the reliability of his testing method,

arguing that he excluded the edges of the BF-RhodoLED’s light surface from

his test area, and then limited his measurements to ten points in two arrays

along the central axis.    More forcefully, Biofrontera contends that Dr.

Zamenhof’s rationale for testing only the interior portions of the BF-

RhodoLED – because that is the area of uniform light output – is circular

and resulted-oriented, designed to achieve a conclusion of infringement.

       Under the second of the Panduit factors, products lacking the

advantages of the patented invention are not considered acceptable non-

infringing alternatives for customers who choose the patented invention

because of its advantages. See Standard Havens Prods., Inc. v. Gencor

Indus., Inc., 953 F.2d 1360, 1373 (Fed. Cir. 1991) (“[I]f purchasers are

motivated to purchase because of particular features available only from the

patented product, products without such features – even if otherwise

competing in the marketplace – would not be acceptable noninfringing

substitutes.”). According to Biofrontera, because Dr. Zamenhof is unfamiliar


                                       4
       Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 5 of 8



with the PDT market and has no evidence of what motivates doctors in the

decision to purchase PDT products, his opinion – that non-PDT products

and non-FDA-approved illuminators do not constitute acceptable non-

infringing alternatives – is unreliable and therefore ultimately unhelpful to

the trier of fact.

      In response, DUSA maintains, and the court agrees, that Dr. Zamenhof

has the appropriate qualifications to opine on matters involving PDT testing

and infringement. See Microfinancial, Inc. v. Premier Holidays Int’l, Inc.,

385 F.3d 72, 80 (1st Cir. 2004) (“Rule 702 is not so wooden as to demand an

intimate level of familiarity with every component of a transaction or device

as a prerequisite to offering expert testimony. When, as in this case, an

expert is ‘qualified . . . by knowledge, skill, experience, training, or

education,’ Fed. R. Evid. 702, he need not have had first-hand dealings with

the precise type of event that is at issue.”) (citation omitted). Dr. Zamenhof

has 40 years of experience in the field of medical physics with a focus on

radiotherapy, and he has worked extensively in both academic and hospital

environments. Like PTD, radiotherapy uses energy to activate chemicals for

treating patients applying the identical principles of physics applicable in the

world of PTD. In addition, Dr. Zamenhof spent three years developing and

publishing a PTD protocol for treating patients.        That the bulk of Dr.


                                       5
       Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 6 of 8



Zamenhof’s experience is not with PTD goes to the weight, and not the

admissibility, of his opinions.

      As for the design of his testing method, DUSA points out that the

parties did not seek a construction for the claim term “active emitting area,”

and that Biofrontera’s implicit reading – that the active emitting area covers

the entire surface of the illuminator, finds no support in the patent. Rather,

the patents’ specification excludes the low output area of the illuminator

from the “active emitting area.” See ’289 patent, col. 6, ll. 16-20 (“To avoid

uniformity problems, one embodiment of the present invention utilizes a

plurality of U-shaped tubes . . . . This arrangement allows the cathodes and

their low output area to be located outside the active emitting area

(effectively behind the patient’s ears).”). In Dr. Zamenhof’s report, what

Biofrontera characterizes as the “effective treatment area” of the BF-

RhodoLED – a 6 by 16 cm inner area of the 8 by 18 cm illuminator surface –

constitutes the claimed “active emitting area.”             Dr. Zamenhof’s

understanding of “active emitting area” is not unreasonable and whether the

accused BF-RhodoLED meets this claim element is a matter to be left to the

factfinder.

      As for the specific output sampling areas, DUSA notes that Biofrontera

does not identify any industry standards from which Dr. Zamenhof deviated.


                                      6
       Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 7 of 8



DUSA also notes that Biofrontera itself employs a similar light sampling

method – measuring at 8 specific points along the central axis of the BF-

RhodoLED – in reporting its light uniformity data to the FDA. The service

handbook for the BF-RhodoLED also describes the same method for

calibrating the light output of the device. Dr. Zamenhof’s sampling method

is sufficiently reliable to be presented to the factfinder.

      The court also agrees with DUSA that based on his experience with

similar technologies, Dr. Zamenhof is qualified to opine on the differences

between the patented illuminator and other non-PTD treatments, as well as

the relative advantages of the patented illuminator. Based on his work in

hospitals and with doctors (although he is not himself a medical

practitioner), he is qualified to give opinions as to a doctor’s general

preference to perform medical procedures having the imprimatur of FDA

approval, and for shorter and non-invasive treatments over longer and

invasive alternatives. That Dr. Zemenhof by his own admission has no

hands-on familiarity with the PTD market, again, goes to the weight, and not

the admissibility, of his opinions.




                                        7
      Case 1:18-cv-10568-RGS Document 326 Filed 10/09/20 Page 8 of 8



                                ORDER

     For the foregoing reasons, Biofrontera’s motion to exclude the

opinions of Dr. Robert Zamenhof is DENIED.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns
                                  UNITED STATES DISTRICT JUDGE




                                    8
